DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I, linc-ZNF337-1, and hsa-miR-576-5p in the reply filed on February 9, 2022 is acknowledged. 
	Claims 109-128 are currently pending.
Claims 122-128 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 9, 2022.
Claims 112-113 and 118 have been examined to the extent that they read on linc-ZNF337-1 (SEQ ID NO: 2). The additionally recited lincRNAs have been withdrawn from consideration as being directed to non-elected subject matter.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.
Claim 115 has been examined to the extent that it reads on hsa-miR-576-5p. The additionally recited miRNAs have been withdrawn from consideration as being directed to non-elected subject matter.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 109-117 and 119 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between lincRNA (linc-ZNF337-1) and KD.  The claims also recite a correlation between miRNA (has-miR-576-5p) and KD.  These types of correlations are a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “detecting” the presence or absence of a KD biomarker in a biological sample from a subject (clms 109 and 114). Neither the specification nor the claims set forth a limiting definition for “detecting” and the claims do not set forth how this step is accomplished. It is not clear that the claim requires performing any “wet” laboratory steps. The broadest reasonable interpretation of the “detecting” step is that it may be accomplished by a mental process. For example, one may “detect” the KD biomarker by reading a laboratory report. 
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application

An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exceptions the claims recite a step of “contacting” the biological sample with an anti-CD31 antibody or antigen binding fragment (clm 116).  This step is not considered to integrate the judicial exception into a practical application because it merely adds insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims recite a step of “contacting” the biological sample with an anti-CD31 antibody or antigen binding fragment (clm 116).  This step 
This step is recited at a high level of generality such that it amounts to insignificant pre-solution activity, e.g., a mere data gathering step.  The claims merely require detecting whether CD-31 cells are present in the sample using any detection technique with any generic anti-CD-31 antibody or antigen binding fragment thereof. When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicant’s invention and at the time the application was filed, e.g., the routine and conventional techniques of detecting a protein using an antibody to that protein. 
The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example Jiang (Experimental and Therapeutic Medicine Vol 14 pages 3159-3164, pub online 8/8/2017) teaches a study aimed to investigate gene expression patterns following treatment of human umbilical vein endothelial cells (HUVECs) with plasma obtained from patients with KD or controls.  Jiang teaches that  HUVECs were identified using cluster of differentiation (CD) 31. HUVECs were incubated with rabbit anti-CD31 polyclonal antibody (ab28364, ABCAM, Cambridge, UK, dilution 1:50) overnight at 4˚C and detected using the Leica DM2000 (Leica Microsystems, Ltd., Milton Keynes, UK) (page 3160, col 1).
For the reasons set forth above the claims are not directed to patent eligible subject matter.



Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 120 and 121 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 120-121 are rejected over the recitation of the phrase “identifying a subject having KD by performing the method of claim 109”.  This recitation renders the claims indefinite because the method of claim 109 does not result in the identification of a subject having KD.    In other words there is no active process step of “identifying” a subject having KD in claim 109. 


Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


6.	Claims 109-111, 114, 116-121 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   This is a Written Description rejection. 
The claims are drawn to a method of detecting a Kawasaki disease biomarker in a subject comprising: detecting the presence or absence of a KD biomarker in a biological sample from a subject, wherein the KD biomarker comprises a long intergenic non-coding RNA (lincRNA). 
The claims do not set forth the lincRNA biomarkers that are associated with KD in terms of  sufficient relevant identifying characteristics.  Li (PNAS January 21, 2014 vol 111 no 3 pages 1002-1007) teaches that thousands of large intergenic non-coding RNAs (lincRNAs) have been identified in the mammalian genome, many of which have important roles in regulating a variety of biological processes (abstract). Thus the claims potentially encompass a large genus of lincRNAs that have been identified only in terms of their function. 
The claims further comprise detecting the presence or absence of an additional KD biomarker in the biological sample, wherein the additional KD biomarker comprises a microRNA. 
The claims do not set forth the miRNA biomarkers that are associated with KD in terms of  sufficient relevant identifying characteristics.  Panwar (Bioinformatics 33(10), 2017 pages 1554-1560) teaches that miRBase release (v21, June 2014) contains more than 2500 mature 
The specification (Example 1) teaches that samples were assessed from 5 patients with KD, and from 5 age-matched control individuals. In initial studies, exosomes were analyzed expressing CD31 (also known as PECAM-1), a protein or antigen that is highly expressed on and unique for the surface of endothelial cells. Analysis of CD31-positive and CD31-negative exosomes that had been isolated from serum samples collected from 5 patients diagnosed with KD (prior to their being exposed to intravenous gamma globulin [IVIG]) and from a control group of 5 age-matched children with febrile illnesses other than KD demonstrated that, although the two groups did not substantially differ in RNA expression within the CD31-negative exosomes, there were numerous long intervening non-coding RNAs (linc-RNAs) expressed in KD patients' CD31-positive exosomes that were entirely absent in the control CD31-positive exosomes. Additionally, multiple micro-RNAs and linc-RNAs showed markedly different quantitative expression patterns between KD and control CD31-positive exosomes. The specification teaches that Table 3 lists linc-RNAs unique for CD-31+ exosomes from sera derived from acute Kawasaki disease samples. Each sample was from a different KD patient. All control samples from healthy children with other febrile illnesses (1-5) had readings of zero (0) for all linc-RNAs listed in TABLE 3. 

    PNG
    media_image1.png
    228
    300
    media_image1.png
    Greyscale


The Specification (Example 3) teaches that  serum was isolated from 5 patients with KD and 5 age-matched children with febrile illness other than KD. Exosomes were isolated from the serum and CD31+ exosomes were collected using CD31 antibody-coupled magnetic beads. RNA was extracted from the isolated exosomes and sequenced.  The results are presented in Table 5. As shown below, hsa-miR-3116-1, hsa-miR-576-5p, and hsa-miR-766 were detected in KD patients, and were not detected in non-KD patients. The microRNAs, hsa-miR-339-3p, and hsa-miR-4510 were detected in non-KD patients, and were not detected in KD patients. 

    PNG
    media_image2.png
    177
    410
    media_image2.png
    Greyscale


The specification provides written description for the particularly described lincRNAs in Table 3 and the particularly described miRNAs in Table 5.  However the specification does not describe any other species within the claimed genus to show possession of those species. 

Because the lincRNAs/miRNAs are not representative of the entire claimed genus, and the specification does not disclose structural features shared by members of the genus, the description of the lincRNAs/miRNAs would not have put the applicant in possession of common structural attributes or features shared by members of the genus that structurally distinguish the members of the genus from non-members of the genus at the time of filing.  Thus the description of lincRNAs/miRNAs is not sufficient to describe the claimed genus of (i) lincRNAs associated with KD and (ii) miRNAs associated with KD.  Accordingly, the specification does not provide a representative number of species or sufficient common structural features to show that the applicant would have been in possession of the claimed genus as a whole at the time of filing. 


A method for identifying a human subject having Kawasaki disease (KD), the method comprising: 
a) obtaining a serum sample from the human subject;
b) isolating CD31+ exosomes from the serum sample;
c) extracting RNA from the CD31+ exosomes;
d) detecting the presence of linc-ZNF337-1 in the extracted RNA; and
e) diagnosing the human subject as having KD when Linc-ZNF337-1 is present in the extracted RNA from the CD31+ exosomes.   

does not reasonably provide enablement for the claims as broadly written.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Scope of the Claims/Nature of the Invention
Claim 110 is drawn to a method comprising detecting the presence or absence of a KD biomarker in a biological sample from a subject, wherein the KD biomarker comprises a long intergenic non-coding RNA (lincRNA), and wherein the presence of the lincRNA in the biological sample is indicative of the subject having KD.
Claims 120-121 are drawn to a method comprising identifying a subject having KD by performing the method of claim 109 (detecting the presence or absence of a KD biomarker in a biological sample from a subject, wherein the KD biomarker comprises a long intergenic non-coding RNA (lincRNA)) and administering a therapy for the KD due to the subject having KD. 
The claims do not set forth the lincRNA biomarkers that are associated with KD in terms of  sufficient relevant identifying characteristics.  Li (PNAS January 21, 2014 vol 111 no 3 pages 1002-1007) teaches that thousands of large intergenic non-coding RNAs (lincRNAs) have been identified in the mammalian genome, many of which have important roles in regulating a variety 
Additionally in view of the recitation of the “subject” the claims encompass both human and non-human subjects. In view of the recitation of the phrase “biological sample”, the claims encompass ANY biological sample (i.e., blood, urine, stool, exosomes, CD13+ exosomes, etc.). While claim 110 states that the “presence” of the biomarker is indicative of KD, claims 120-121 encompass a method wherein the “presence” or “absence” of the biomarker is indicative of KD. 
The nature of the invention requires a reliable correlation between the presence/absence of a lincRNA biomarker and KD. 
Teachings in the Specification and Examples
The specification (Example 1) teaches that samples were assessed from 5 patients with KD, and from 5 age-matched control individuals. In initial studies, exosomes were analyzed expressing CD31 (also known as PECAM-1), a protein or antigen that is highly expressed on and unique for the surface of endothelial cells. Analysis of CD31-positive and CD31-negative exosomes that had been isolated from serum samples collected from 5 patients diagnosed with KD (prior to their being exposed to intravenous gamma globulin [IVIG]) and from a control group of 5 age-matched children with febrile illnesses other than KD demonstrated that, although the two groups did not substantially differ in RNA expression within the CD31-negative exosomes, there were numerous long intervening non-coding RNAs (linc-RNAs) expressed in KD patients' CD31-positive exosomes that were entirely absent in the control CD31-positive exosomes. Additionally, multiple micro-RNAs and linc-RNAs showed markedly different quantitative expression patterns between KD and control CD31-positive exosomes. The 

    PNG
    media_image1.png
    228
    300
    media_image1.png
    Greyscale


State of the Art and the Unpredictability of the Art
While methods of measuring lincRNA are known in the art, methods of correlating lincRNA with a phenotype (such as KD) are highly unpredictable.    The unpredictability will be discussed below.
The claims require detecting the presence or absence of a lincRNA biomarker associated with KD. The claims do not set forth the lincRNA biomarker associated with KD in terms of sufficient relevant identifying characteristics. Li (PNAS January 21, 2014 vol 111 no 3 pages 1002-1007) teaches that thousands of large intergenic non-coding RNAs (lincRNAs) have been identified in the mammalian genome, many of which have important roles in regulating a variety of biological processes (abstract).  Thus the claims encompass a potentially large genus of lincRNA biomarkers that have been identified only in terms of their function. The specification 
It is also unpredictable as to whether the results obtained with CD+31 exosomes can be extrapolated to other types of biological samples.  It is noted that the specification (Example 1) teaches that analysis of CD31-positive and CD31-negative exosomes that had been isolated from serum samples collected from 5 patients diagnosed with KD and from a control group of 5 age-matched children with febrile illnesses other than KD demonstrated that, although the two groups did not substantially differ in RNA expression within the CD31-negative exosomes, there were numerous long intervening non-coding RNAs (linc-RNAs) expressed in KD patients' CD31-positive exosomes that were entirely absent in the control CD31-positive exosomes. Additionally, multiple linc-RNAs showed markedly different quantitative expression patterns between KD and control CD31-positive exosomes. Further the prior art of Washietl (Genome Research 24:616-628 2014) teaches that they characterized human lincRNA expression patterns 

It is also unpredictable as to whether the results obtained in the specification with human subjects could be extrapolated to non-human subjects.  The prior art of Washietl (Genome Research 24:616-628 2014) teaches that they characterized human lincRNA expression patterns in nine tissues across six mammalian species and multiple individuals. Of the 1898 human lincRNAs expressed in these tissues, we find orthologous transcripts for 80% in chimpanzee, 63% in rhesus, 39% in cow, 38% in mouse, and 35% in rat (abstract). Washietl teaches that a significant subset of human lincRNAs has conserved expression across mammals, with at least 35% showing detectable orthologous transcription across boreoeutheria (page 616, col 2).  Washietl teaches that  for mRNAs, expression is nearly constant across all species, regardless of their evolutionary distance (Fig. 2A). For lincRNAs, however, expression conservation declines faster than sequence conservation, suggesting a high turnover of lincRNAs compared to mRNAs (Fig. 2A) (page 618, col 1). These teachings of Washietl support the finding that there is no predictable means for determining whether the lincRNA expression profile obtained in human  

Quantity of Experimentation: 
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to identify any human or non-human subject having KD by detecting the presence of any lincRNA in any biological sample. 
  In order to practice the breadth of the claimed invention one of skill in the art would first have to identify a representative number of different lincRNAs that are associated with KD.   Then additional experimentation would need to be conducted to determine if the lincRNAs are detectable in a representative number of different sample types from human subjects and non-human subjects. The specification has merely provided an invitation for further experimentation. The results of such experimentation are highly unpredictable. 
The amount of experimentation that would be required to practice the full scope of the claimed invention and the amount of time and cost this experimentation would take supports the position that such experimentation is undue.  Attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Additionally, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.


Conclusions: 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 109, 110, 114, and 119  are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US 2016/0333408 Pub 11/17/2016) in view of Li (PNAS 1/21/2014 vol 111 no 3 pages 1002-1007). 
	Regarding Claim 109 Jia teaches a method for diagnosing Kawasaki disease.  Jia teaches that the diagnosis of KD can be performed by detecting 4 miRNAs in serum exosomes and then analyzing the Ct values of the 4 miRNAs (abstract). Jia teaches that miR-1246, miR-4436b-5p, miR-197-3p and miR-671-5p are biomarkers for rapid diagnosis of Kawasaki disease (para 0013). Thus Jia teaches a method of detecting a KD biomarker in a subject.  Jia teaches detecting the KD biomarker in a biological sample from the subject, wherein the KD biomarker comprises non-coding RNA (miRNA). 
	Jia does not teach a method wherein the KD biomarker comprises a long intergenic non-coding RNA (lincRNA) (clm 109). 
However Li teaches that they used a custom microarray to identify lincRNAs associated with activation of the innate immune response. Li teaches that a panel of lincRNAs was found to be differentially expressed following innative activation of THP1 macrophages. The panel included linc1992 which was then named THRIL.  Li teaches that THRIL expression was correlated with the severity of symptoms in patients with KD an acute inflammatory disease of childhood (abstract).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jia by detecting a lincRNA biomarker of KD in a biological sample of a subject as suggested by Li.  In the instant case Li teaches that THRIL expression was correlated with the severity of symptoms in patients with KD an acute inflammatory disease of childhood (abstract).  One of skill in the art would 
Claim 110 recites the limitation “wherein the presence of the lincRNA in the biological sample is indicative of a subject having KD”.  Applicants are reminded that claim scope is not limited by claim language (such as wherein clauses) that suggests or makes optional but does not require steps to be performed.  In the instant case claim 110 does not require any additional steps to be performed. 
Regarding Claim 114 it is noted that the combination of Jia and Li teach a method of detecting KD biomarkers in a biological sample from a subject wherein the KD biomarkers are microRNA (Jia) and lincRNA (Li). 
	Regarding Claim 119 Jia teaches that the present invention may play an important role in rapid diagnosis of KD of children (abstract).  Jia teaches that KD often occurs in children under 5 years of age (para 0002). Thus Jia teaches a method wherein the subject is a pediatric subject.  

11.	Claims 111, 116, and 117  are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US 2016/0333408 Pub 11/17/2016) in view of Li (PNAS 1/21/2014 vol 111 no 3 pages 1002-1007) as applied to claim 109 above and in further view of Joly (US 2018/0185417 Pub 7/5/2018 which is a 37 of PCT/US16/36742 Filed 6/9/2016). 
	The teachings of Jia and Li are presented above. 
	The combined references do not teach a method wherein the biological sample is enriched for CD31+exosomes (clm 111).  The combined references do not teach a method 

However Joly teaches a method for enriching and/or isolating cells with a specific cell surface marker, e.g., CD31+ cells, that are substantially free from contamination (para 0005). Joly teaches that a 2D cell adhesion assay was performed to examine the capacity of different ligands to capture and release CD31+ cells. Three different ligands were investigated: an anti -CD31 antibody, recombinant human integrin αβf33, and a  commercially available aptamer. Each ligand was coated on Maxisorp 96 well plate. An anti -CD31 antibody had a greater capacity for capturing cells relative to the aptamer, however, it was not possible to detach CD31+ cells from the anti -CD31 antibody-coated wells using mechanical force (para 0155, 0157).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jai and Li by detecting the KD biomarkers in a sample enriched for CD31+ exosomes.  In the instant case Jai teaches that analysis of KD biomarkers is exosomes (abstract) but not specifically CD31+ exosomes.  Joly teaches that CD31 is a cell surface marker that belongs to the immunoglobulin superfamily and is likely involved in leukocyte migration, angiogenesis, and integrin activation  (para 0049).  Joly teaches that CD31+ cells are tightly associated with neovascularization, as evidenced by the angiogenic properties, high adhesion capacity and vasculogenic ability of CD31+ cells (para 0051) One of skill in the art would have been motivated to use CD31+ positive cells for researching KD biomarkers since KD is an acute febrile vasculitis syndrome. . 
 

12.	Claims 120 and 121 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US 2016/0333408 Pub 11/17/2016) in view of Li (PNAS 1/21/2014 vol 111 no 3 pages 1002-1007) as applied to claim 109 above and in further view of Kuo (Pediatrics and Neonatology 2012 53, 4-11).
Jia teaches a method for diagnosing Kawasaki disease.  Jia teaches that the diagnosis of KD can be performed by detecting 4 miRNAs in serum exosomes and then analyzing the Ct values of the 4 miRNAs (abstract). Jia teaches that miR-1246, miR-4436b-5p, miR-197-3p and miR-671-5p are biomarkers for rapid diagnosis of Kawasaki disease (para 0013). Thus Jia teaches a method of detecting a KD biomarker in a subject.  Jia teaches detecting the KD biomarker in a biological sample from the subject, wherein the KD biomarker comprises non-coding RNA (miRNA). 
	Jia does not teach a method wherein the KD biomarker comprises a long intergenic non-coding RNA (lincRNA) (clm 109). 
However Li teaches that they used a custom microarray to identify lincRNAs associated with activation of the innate immune response. Li teaches that a panel of lincRNAs was found to be differentially expressed following innate activation of THP1 macrophages. The panel included linc1992 which was then named THRIL.  Li teaches that THRIL expression was 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jia by additionally detecting THRIL expression as suggested by Li.  In the instant case Li teaches that THRIL expression was correlated with the severity of symptoms in patients with KD an acute inflammatory disease of childhood (abstract).  One of skill in the art would have been motivated to detect THRIL (which is a lincRNA biomarker of KD) in addition to the KD biomarkers of Jia for the benefit of being able to diagnose KD and assess the severity of symptoms. 
The combined references do not teach a method further comprising administering a therapy for KD (clm 120).  The combined references do not teach a method wherein the therapy is selected from intravenous immunoglobulin, aspirin, and a corticosteroid (clm 121).
However Kuo teaches that aspirin has been used in the treatment of KD for many
years, even before the advent of IVIG (page 6, col 2).  Kuo teaches that the efficacy of IVIG administered in the acute phase of KD for reducing the incidence of coronary artery abnormalities is well established (page 7, col 1). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jia and Lia by treating a patient with KD by administering aspirin or IVIG as suggested by Kuo. One of skill in the art would have been motivated to administer either one of these treatments since they were both known to be effective treatments for KD in the prior art.  

Improper Markush Group
In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The claim recites the following Markush groupings:
(i) wherein the lincRNA is selected from the group consisting of linc-MBOAT7, linc-ZNF337-1, linc-RBM45-2, linc-WDR7-5, linc-CISD1, linc-ADARB2-2, linc-COBL-?2, linc-NPVF-2, linc-P2RX4, linc-CXorf36-3, linc-CD180-9:copy2, linc-ELMOD1, linc-LAMA1-1, and linc-NUDCD2-3;
(ii) wherein the lincRNA, which is selected is linc-ZNF337-1, or linc-RBM45-2 or both;
(iii) wherein the microRNA is selected from the group consisting of hsa-miR-3116-1, hsa-miR-576-5p, hsa-miR-766, hsa-miR-339-3p, and hsa-miR-4510. 
and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).

Further, the recited lincRNA/miRNA do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that the lincRNA/miRNA behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited lincRNA/miRNA possess the common property of being associated with KD.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634